Exhibit 10.1




PokerTek, Inc. and ICP Electronics, Inc.

Amendment to inventory purchase commitment contained in schedule A of the stock
purchase agreement dated August 10, 2009

Termination of
Inventory Purchase
Commitment:

The obligations pursuant to Schedule A of the Stock Purchase Agreement requiring
PokerTek to make 24 monthly payments of $39,389 in return for future deliveries
of Heads-Up Challenge inventory shall be terminated upon execution of this
agreement.

 

The obligations affected are contained in the following paragraph:

 

The balance of Sellers inventory commitment shall be amortized over a 24 month
period, with payments of $39,389 per month beginning on September 10, 2009. As
payments are made, or additional stock is issued, Seller shall take immediate
ownership in inventory of value equal to the cash or stock payments made, and
Purchaser shall retain responsibility for completing and delivering complete
Heads-Up Challenge units from such inventory. Purchasers shall continue to
maintain adequate insurance coverage and maintain inventory in acceptable
condition.

 

The execution of this agreement shall not affect any other provisions of the
August 10, 2009 Stock Purchase Agreement.

 

Payments upon
Termination of
Inventory Purchase
Commitment:

As a consequence of ICP agreeing to terminate the remaining purchase
obligations, certain inventory held by ICP will be made obsolete and will
ultimately be scrapped. PokerTek agrees to make payments in US Dollars to ICP in
accordance with the following schedule:

 

             Amount                               Payment Date

 

             $52,617.82                          8/5/2010

 

             $52,617.82                          9/1/2010

 

             $52,617.83                          10/1/2010

 

Completion of Units
Previously Purchased
by PokerTek:

ICP agrees to complete assembly and ship the 141 Heads-Up Challenge units
previously paid for by PokerTek in accordance with the shipping schedule to be
mutually agreed upon by ICP and PokerTek.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

August 5, 2010

PokerTek, Inc.

By        /s/ Mark Roberson   
Name:   Mark Roberson
Title:    Chief Executive Officer

ICP Electronics, Inc.

By        /s/ Jordan Jiang              
Name:   Jordan Jiang
Title:    General Manager

